Title: From George Washington to Jacob Read, 12 February 1784
From: Washington, George
To: Read, Jacob



Sir,
Mount Vernon 12th Feb. 84.

Sundays Post brought me your favor of the first; covering a letter from the late President—Mr Boudinot—for your care of which I thank you.
It is not in my power to speak to the question you have propounded respecting Colo. Humphryss Inclination to either of the Offices now vacant, but as he is at Annapolis he can answer for himself—I have no doubt of his abilities being adequate to the duties of either of the places, if Congress should offer & he accepts, because he is a man of erudition & judgment—of great honor & integrity—and equally sober & circumspect in all his conduct.
The intemperence of the Weather has obliged me to postpone from one day to another for more than a month—a visit which I am called upon by duty & inclination to make to my Mother—I am now however in the very act of setting off for Fredericksburg where she lives —I expect to be gone 6 or 8 days—after which I should be happy to see you & any other Gentlem⟨en⟩ of my acquaintance in Congress at this place, in your hours of recess, or inactivity; of which, from your account, there are likely to be many—occasioned by the sudden—departure

of one of your body—Mrs Washington is obliged by your kind remembrance of her and prays you to accept her Compliments. I am Sir Yr Most Obedt & very Hble Servt

Go: Washington


P.S. I will thank you for offering my best respects to the Chevr de la Luzerne, Mr Marbois & Genl Armand—I shall hope if the weather permits to see them here before they return to Phila.

